On March 30, 2004, the defendant was sentenced to a Commitment to the Department of Corrections for a term of ten (10) years with five (5) years suspended for the offense of Theft, a felony.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Pat Bik. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless itis deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is excessive in light of similar sentences for similar crimes around the state and the judge’s clear intent for community placement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a commitment to the Department of Corrections for a term of ten (10) years, with seven (7) years suspended. The terms and conditions shall remain as imposed in the Judgment of March 30, 2004.
*49Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.